                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 DIANE E. GRIEGO MEDINA,

                Plaintiff,

        vs.                                             CIV. NO. 1:17-cv-01149-SMV

 NANCY A. BERRYHILL,
 Acting Commissioner of
 Social Security,

                Defendant.

                                             ORDER

       Upon consideration of Defendant’s Stipulated Motion for Award of Attorney Fees Under

the Equal Access to Justice Act (EAJA), the Court hereby awards Plaintiff $7,250 in attorney

fees under the EAJA, 28 U.S.C. § 2412. The EAJA fees will be paid to Plaintiff but delivered to

Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586, 595-98 (2010); Manning v. Astrue,

510 F.3d 1246, 1255 (10th Cir. 2007), cert. denied, 129 S. Ct. 486 (2008); Brown v. Astrue,

271 F. App’x 741, 743-44 (10th Cir. 2008) (unpublished). It is further ordered that, if Plaintiff’s

counsel ultimately receives an award of attorney fees pursuant to 42 U.S.C. § 406(b), said

attorney must refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).

       The Court also awards costs in the amount of $400, pursuant to 28 U.S.C. § 1920.
DATED this _18th_ day of October 2018.

                                               _____________________________
                                               STEPHAN M. VIDMAR
                                               UNITED STATES MAGISTRATE JUDGE


Respectfully submitted,


By: /s/ Jennifer A. Randall
JENNIFER A. RANDALL
Special Assistant United States Attorney
Attorneys for Defendant

By: /s/ Benjamin E. Decker
BENJAMIN E. DECKER
Attorney for Plaintiff




                                           2
